On June 16,1992, the Defendant was sentenced to ten (10) years with five (5) years suspended plus conditions which includes a fine of $5,000 and a surcharge of $500. for Theft. Payments shall begin within forty-five (45) days of his release from custody. The sentence shall be served consecutively with that imposed for his Forgery conviction DC-91-097(A). The defendant shall receive credit for 72 days time served.
On March 11, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michelle Maltese, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
*8Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Michelle Maltese, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.